Name: 2002/33/EC: Commission Decision of 14 January 2002 on the use of two slaughterhouses, in accordance with Article 10(1)(b) of Council Directive 2001/89/EC, by Spain (Text with EEA relevance) (notified under document number C(2002) 76)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  organisation of transport;  agricultural activity;  agricultural policy;  agri-foodstuffs;  means of agricultural production
 Date Published: 2002-01-16

 Avis juridique important|32002D00332002/33/EC: Commission Decision of 14 January 2002 on the use of two slaughterhouses, in accordance with Article 10(1)(b) of Council Directive 2001/89/EC, by Spain (Text with EEA relevance) (notified under document number C(2002) 76) Official Journal L 013 , 16/01/2002 P. 0035 - 0035Commission Decisionof 14 January 2002on the use of two slaughterhouses, in accordance with Article 10(1)(b) of Council Directive 2001/89/EC, by Spain(notified under document number C(2002) 76)(Only the Spanish text is authentic)(Text with EEA relevance)(2002/33/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001(1) on Community measures for the control of classical swine fever and, in particular, Article 10(1)(b) thereof,Whereas:(1) In December 2001 the Spanish veterinary authorities declared outbreaks of classical swine fever in three adjoining municipalities of the Province of Barcelona in Catalonia.(2) In accordance with Article 10 of Directive 2001/89/EC a protection zone was immediately established around the outbreaks site.(3) The movement of transport of pigs on public and private roads within the protection zone has been prohibited.(4) The Commission adopted Decision 2001/925/EC of 20 December 2001 concerning certain protection measures relating to classical swine fever in Spain and repealing Decision 2001/863/EC(2).(5) Spain has submitted a request for making use of two slaughterhouses situated in the protection zone for the slaughtering of pigs coming from outside the said zone, in accordance with Article 10(1)(b) of Directive 2001/89/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Spain is authorised to make use of the slaughterhouses "Le Porc Gourmet" and "L'Escorxador Frigorific d'Osona (Esfosa)" located in the protection zone established in December 2001 around the outbreaks of classical swine fever occurred in the Province of Barcelona in Catalonia, under the following conditions:- the pigs proceed from holdings located in the areas described in the Annex of Decision 2001/925/EC and are directly transported to the slaughterhouses, without unloading or stopping,- the access to the slaughterhouses must be via corridors. The details of these corridors shall be laid down in the Spanish legislation,- before leaving the holding of origin, vehicles carrying pigs for slaughter must be sealed by the competent authorities. At the time of sealing, the authorities shall record the registration number of pigs carried by the vehicle,- on arrival at the slaughterhouse, the competent authorities shall:(i) inspect and remove the seal of the vehicle;(ii) record the registration number of the vehicle and the number of pigs on the vehicle.2. Any vehicle carrying pigs to the slaughterhouses referred to in paragraph 1 shall undergo cleaning and disinfection immediately after unloading.The vehicles shall then be inspected by the competent authorities and, if necessary, further disinfected in facilities set up along the corridors at the boundaries of the protection zone.Article 2This Decision is applicable until 28 February 2002.Article 3This Decision is addressed to the Kingdom of Spain.Done at Brussels, 14 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 339, 21.12.2001, p. 56.